 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    TIFFANY CUMOR,
                                                    NO: 2:19-CV-0053-TOR
 8                              Plaintiff,
                                                    ORDER OF VOLUNTARY
 9          v.                                      DISMISSAL WITHOUT PREJUDICE

10    KALISPEL TRIBE OF INDIANS, and
      JOSHUA ROCKWELL,
11
                                Defendants.
12

13         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal (ECF

14   No. 4). Because Defendants have neither filed an answer nor moved for summary

15   judgment, Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R.

16   Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18         All claims and causes of action in this matter are DISMISSED without

19   prejudice and without costs or fees to any party.

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         The District Court Executive is directed to enter this Order and Judgment of

 2   Dismissal, furnish copies to counsel, and CLOSE the file.

 3         DATED May 24, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
